TO BE PUBLISHED

                jup-r:em:e inform Bar Counsel and Respondent that we will review the decision and order

the parties to file briefs or 2) under SCR 3.370(9) we may enter an order

adopting the decision of the Board. In the case at bar, we exercise our

authority under SCR 3.370(9) and adopt the recommendation of the Board.

This Court recently indefinitely suspended Moore from the practice of law

pursuant to SCR 3.380(2) for his failure to respond to the charges here1n.

However, this Court had not issued Moore's indefinite suspension at the time

the KBA submitted the current matter to the Court. Therefore, the Board of

Governors did not take the indefinite suspension into account in its

recommendation. We adopt the Board's recommended suspension and impose

it concurrently with Moore's current indefinite suspension.


                                 I. BACKGROUND
      Moore represented a couple who paid him $4,100 for legal services.

During the course of the representation, Moore also borrowed $2,000 from his

clients. Moore did provide some legal services for his clients, ultimately losing

at the circuit court and filing an appeal to the Court of Appeals. Moore failed

to file a prehearing statement as ordered by the Court of Appeals and failed to

file pleadings even after that court gave him a time extension. After missing

several deadlines, Moore eventually filed a motion to withdraw as counsel. The

Court of Appeals denied Moore's motion to withdraw and granted the opposing

counsel's motion to dismiss the appeal.

      During the pendency of the appeal, Moore's clients became dissatisfied

with his representation and hired separate counsel. The new counsel wrote to

                                          2
Moore seeking his new clients' file, an account of the money Moore received for

legal services, and repayment of the $2,000 loan. It appears that Moore

initially agreed to repay the loan, but did not honor his agreement-instead,

attempting to discharge the debt in bankruptcy. The bankruptcy court denied

the discharge.

      The Inquiry Commission filed a complaint, to which Moore responded. In

his response, Moore acknowledged obtaining the personal loan from his clients,

agreeing to repay them, failing to do so, and, instead, filing for bankruptcy.

Moore also stated that he had received $4,100 in payments from his clients for

legal services, but that he had encountered difficulty in obtaining records to

account for the services, as some of his files were lost in a car accident.

Following this initial response, Moore fail~d to respond to a request for

information sent by bar counsel. He later claimed a family medical emergency

had overwhelmed him and led to the oversight. Ultimately, a four-count charge

issued, and, again, Moore failed to respond.

      Count I of Moore's charge alleges he violated SCR 3.130-1.B(a). That rule

prohibits lawyers from entering "into a business transaction with a client or

knowingly acquir[ing] ... [a] pecuniary interest adverse to a client" unless

enumerated exceptions are met. Count II charged Moore with violating SCR

3.130-8.4(c) which states: "[i]t is professional misconduct for a lawyer to ...

engage in conduct involving dishonesty, fraud, deceit or misrepresentation."

Count III alleges Moore violated SCR 3.130-1. lS(b) which requires a lawyer to

"promptly deliver to the client any funds or other property that the client is

                                         3
entitled to receive, and upon request by the client, shall promptly render a full

accounting rega~ding such property." And, finally, Count IV charged Moore

with violating SCR 3.130-l.16(d) which requires "[u]pon termination of

representation, a lawyer shall ... surrender papers and property to which the

client is entitled and refund[] any advance payment of fee or expense that has

not been earned or incurred."

      With three members recusing, the Board unanimously found Moore

guilty of Counts I and III, and found him guilty of Counts II and IV by a vote of

thirteen to two.


                                   II. ANALYSIS

      We agree with the Board's findings that Moore is guilty of all four counts.

As to Count I, Moore entered into a business transaction and acquired a

monetary interest adverse to his clients in violation of SCR 3. l 30- l .8(a) when

he took a loan from his clients without meeting the enumerated exceptions to

the rule. We also agree that Moore engaged in conduct involving dishonesty,

fraud, deceit, or misrepresentation pursuant to Count II when he told his

clients he would repay the loan, but attempted to have it discharged in

bankruptcy instead. This conduct amounted to a violation of SCR 3.130-8.4(c).

Further, we agree with the Board that Moore violated SCR 3.130-l.15(b) as

charged in Count III when he failed to deliver his clients' funds and likewise

failed to promptly account for them. Finally, we agree with the Board as to

Count IV, in which it found him guilty of violating SCR 3.130-l.16(d) for failing



                                         4
to return his clients' papers and property and to refund any unearned portion

of their fee when they terminated his representation.

       In reaching its recommended discipline in this matter, the Board

considered the fact that Moore had received two previous private admonitions-

one for failing to respond to a client's request to return the excess of a reduced

bond until the client submitted a complaint, and the other for performing a

criminal act reflecting adversely on his honesty, trustworthiness, or fitness

when he pied guilty to operating a motor vehicle while under the influence. In

addition to his prior disciplinary history, the Board also considered Moore's

dishonest or selfish motive, bad faith obstruction of the disciplinary

proceeding, and indifference in making restitution as aggravating factors. In

mitigation, the Board considered Moore's personal or emotional problems.

      Ultimately, eleven members of the Board recommended Moore be

suspended for one year, with sixty-one days to serve and the remainder

probated for one year upon the conditions of repayment of the $2,000 loan to

his clients and completion of the Ethics and Professionalism Enhancement

Program (EPEP).

      After reviewing discipline this Court has imposed for similar actions, we

agree that this is the appropriate sanction and adopt the Board's

recommendation. Specifically, in Coorssen v. Kentucky Bar Ass'n, 266 S.W.3d

237, 240 (Ky. 2008), in addition to other acts of misconduct, Coorssen

repeatedly failed to return his client's phone calls, failed to refund the client's

fee, and failed to turn over his client's file when the client terminated

                                          5
representation. This Court accepted the negotiated sanction in that case and

suspended Coorssen from the practice of law for one year, with one-hundred-

eighty-one days to serve and the remainder probated for two years conditioned

upon successfully completing EPEP. We believe Moore's conduct is

comparable to Coorssen's, apart from the fact that Coorssen's misconduct ·

involved multiple sets of clients. This distinction accounts for the difference

between the sixty-one day suspension to serve imposed in the current case, as

opposed to Coorssen's one-hundred-eighty-one days to serve.


                                   III.   ORDER
      Agreeing that the Board's recommendation is appropriate, it is

ORDERED that:

      1. Jeffrey Owens Moore, is found guilty of violating the Rules of

         Professional Responsibility as detailed above.

      2. Moore is suspended from the practice of law in the Commonwealth of

         Kentucky for one year, with sixty-one days to serve. The remainder of

         the suspension is probated for one year, with conditions. The

         suspension imposed by this order shall be served concurrently with

         Moore's indefinite suspension.

      3. The probation of Moore's suspension is conditioned upon his

         repayment of the $2,000 loan he borrowed from his clients. He shall

         provide proof of such payment to the Office of Bar Counsel within

         sixty days of the commencement of this suspension.



                                          6
4. Moore's probation is further conditioned upon his attendance and

    successful completion of EPEP within one year of the commencement

    of this suspension ("successful completion" includes receiving a

   passing score on the exam given at the end of EPEP). Moore will not

   apply for Continuing Legal Education credit of any kind for his

   completion of EPEP. He will furnish a release and waiver to the Office

   of Bar Counsel to review his records of the CLE Department that

   might otherwise be confidential, such release to continue in effect

   until one year after he completes f1:is remedial education, in order to

   allow the Office of Bar Counsel to verify that he has not reported any

   such hours to the CLE Commission.

5. If Moore.fails to comply with any of the terms of discipline as set forth

   herein, the Office of Bar Counsel may petition this Court to impose

   the full one-year suspension.

6. In accordance with SCR 3.450, Moore is directed to pay all costs

   associated with these disciplinary proceedings against him, said sum

   being $305.30, for which execution may issue from this Court upon

   finality of this Opinion and Order.


All sitting. All concur.

ENTERED: September 22, 2016.




                               CHI


                                   7